Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II in the reply filed on 1/26/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-8 are cancelled and new claims 21-24 have been added in the reply filed on 1/26/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/155054 A1 in view of JP11006781A and Ishikawa et al (US 2006/0134340A1).
As to claim 21, WO’054 discloses a coating apparatus comprising: a nozzle (13) configured to dispense a processing liquid onto a surface of a substrate; a liquid supply pipe (16, 21) coupled to the nozzle and configured to supply the processing liquid to the nozzle; and a nozzle moving device (15) configured to move the nozzle from a standby location (P2) to a dispensing location (P1) where dispensing of the processing liquid onto the surface of the substrate occurs, wherein the nozzle moving device comprises: a nozzle arm (14), wherein the nozzle (13) is coupled to a first end of the nozzle arm (14); and a system (24) configured to automatically detect leakage of the liquid supply pipe (21), the system comprises: a pipe casing (standby pot 20) enclosing an end portion of the liquid supply pipe adjoined to the nozzle; and a sensor system (24a, 24b) configured to detect the leakage of the liquid supply pipe at end portion, where the sensor system is in alignment with the end portion of the liquid supply pipe.  WO’054 lacks teaching a support member and a liquid absorbing paper.  Ishikawa et al teaches (see Figs 1A and 3A) a support member (224), wherein a second end of the nozzle arm (118), opposite the first end, is mounted on an upper portion of the support member; and a guide member (119), wherein the guide member is configured to guide movement 
Regarding claim 22, in WO’54 the light source (24a) is capable of emitting light at a wavelength range to which the processing liquid is not reactive. 
As to claim 23, wherein the liquid absorbing paper is capable of having a first light transmission rate when the liquid absorbing paper is dry and a second light transmission rate, different from the first light transmission rate, when the liquid absorbing paper absorbs the processing liquid.

Allowable Subject Matter
Claims 8-16 are allowed.

Claims 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record - WO’54 (as explained in the rejection for claim 21 above) as modified fails to teach each and every limitation of the instant invention.  Specifically, fails to teach or reasonably suggest the claimed apparatus comprising, inter alia (see 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/